OPINION
ODOM, Judge.
The appeal is from an order revoking probation.
On November 3, 1969, appellant entered a plea of guilty before the court to the offense of robbery by assault. Punishment was assessed at 10 years. Imposition of sentence was suspended and appellant was placed on probation, one of the terms and conditions being that he commit no offense against the laws of this state.
On February 12, 1970, a motion was filed to revoke probation alleging that appellant violated such terms.
On July 10, 1970, a hearing was held on the motion to revoke probation and the court found that the appellant violated his probation, in that on or about January 18, 1970, he committed the offense of robbery by assault on Harry Matthia.1
We conclude that no abuse of discretion was shown by the trial court in revoking appellant’s probation.
The judgment is affirmed.

. See Living v. State, 473 S.W.2d 214.